DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                         Oath/Declaration
2.   The oath/declaration filed on 12/28/2020 is acceptable.
                                                                   Priority
3.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                            Information Disclosure Statement
4.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 12/28/2020.
                                                              Specification
5.    The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
       A title THIN-FILM TRANSISTOR SUBSTRATE HAVING A THIN-FILM LAYER INCLUDES AMORPHOUS SILICON DISPOSED BETWEEN A FIRST ELECTRODE AND A SECOND ELECTRODE OF A STORAGE CAPACITOR AND DISPLAY APPARATUS COMPRISING THE SAME – or is suggested by the applicant.
                                              Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.    Claims 1, 5, 11, 14-16 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yoon et al., hereafter “Yoon” (U.S. Publication No. 2016/0064462 A1) in view of Lin (U.S. Publication No. 2007/0247558 A1).
      Regarding claim 1, Yoon discloses a thin-film transistor substrate, comprising: 
              a semiconductor layer (120, para [0067]) disposed on a substrate (110);
              a gate insulating layer (GI) disposed on the semiconductor layer (120); 
              a first electrode (C1, para [0074]) that at least partly overlaps the semiconductor layer (120), wherein the gate insulating layer (GI) is disposed between the first electrode (C1) and the semiconductor layer (120); 
               a plurality of thin-film layers (ILD1, para [0075]-[0076]) disposed on the first electrode (C1); and 
               a second electrode (C2) that at least partly overlaps the first electrode (C1), wherein the plurality of thin-film layers (ILD1) are disposed between the second electrode (C2) and the first electrode (C1) (e.g. Fig. 4).
      Yoon discloses the features of the claimed invention as discussed above, but does not disclose wherein at least one of the plurality of thin-film layers includes amorphous silicon.
     Lin, however, disclose wherein the plurality of thin-film layers (103/104/105) are disposed between the second electrode (122) and the first electrode (121), wherein at least one of the plurality of thin-film layers includes amorphous silicon (104) (e.g. Fig. 17 and para [0015]-[0016]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Yoon to provide wherein at least one of the plurality of thin-film layers includes amorphous silicon as taught by Lin for a purpose of increasing the brightness of the thein-film transistor substrate.
     Regarding claim 5, Yoon and Lin (citations to Yoon unless otherwise noted) discloses wherein the plurality of thin- film layers (103/104/105) include a first thin-film layer (104) and a second thin-film layer (105) that are sequentially stacked, and one of the first thin-film layer (104) or the second thin-film layer (105) includes amorphous silicon (e.g. Fig. 17 and para [0015]-[0016] in Lin).
     Regarding claim 11, Yoon discloses a display apparatus, comprising: 
           a storage capacitor (Cst), 
          a thin-film transistor (e.g. Fig. 1A-2, para [0063]), and 
          a display element (OLED) electrically connected to the thin-film transistor (by 190 connected to 15od) that are disposed on a substrate (110), wherein the storage capacitor (Cst) includes a first electrode (C1) and a second electrode (C2) that at least partly overlap each other, and 
         a plurality of thin-film layers (ILD1) are disposed between the first electrode (C1) and the second electrode (C2) (e.g. Fig. 4).
      Yoon discloses the features of the claimed invention as discussed above, but does not disclose wherein at least one of the plurality of thin-film layers includes amorphous silicon.
     Lin, however, disclose wherein the plurality of thin-film layers (103/104/105) are disposed between the second electrode (122) and the first electrode (121), wherein at least one of the plurality of thin-film layers includes amorphous silicon (104) (e.g. Fig. 17 and para [0015]-[0016]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Yoon to provide wherein at least one of the plurality of thin-film layers includes amorphous silicon as taught by Lin for a purpose of increasing the brightness of the thin-film transistor substrate.
       Regarding claim 14, Yoon and Lin (citations to Yoon unless otherwise noted) discloses wherein the thin-film transistor includes a semiconductor layer (120) and a gate electrode (130g), the thin-film transistor overlaps the storage capacitor (Cst), and the gate electrode (130g) functions as the first electrode (C1) (e.g. Fig. 4).
      Regarding claim 15, Yoon and Lin (citations to Yoon unless otherwise noted) discloses wherein the plurality of thin-film layers include a first thin-film layer (103), a second thin-film layer (104), and a third thin-film layer (105) that are sequentially stacked, and the second thin-film layer (104) includes amorphous silicon (e.g. Fig. 19 and para [0015] in Lin).
      Regarding claim 16, Yoon and Lin (citations to Yoon unless otherwise noted) discloses wherein the first thin-film layer (103, para [0015], see material of the gates insulating layer (GI) in Fig. 2 and para [00071] in Yoon et al. (Publication No. 2016/0064462 A1)) and the third thin-film layer (105, para [0015]) include different materials from each other or a same material (e.g. Fig. 17 in Lin).
      Regarding claim 18, Yoon and Lin (citations to Yoon unless otherwise noted) discloses wherein the plurality of thin-film layers (104/105) include a first thin-film layer and a second thin-film layer that are sequentially stacked, and one of the first thin-film layer (104) or the second thin-film layer (105) includes amorphous silicon (e.g. Fig. 17 and para [0015]-[0016] in Lin).
7.    Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yoon and Lin in view of SON et al., hereafter “SON” (U.S. Publication No. 2018/0061920 A1).
      Regarding claim 7, Yoon and Lin disclose the features of the claimed invention as discussed above, but does not disclose wherein a capacitance of a storage capacitor that includes the first electrode and the second electrode varies.
     SON, however, discloses wherein a capacitance of a storage capacitor that includes the first electrode (CPE1) and the second electrode (CPE2) varies (e.g. Fig. 2 and para [0091]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Yoon and Lin to provide a capacitance of a storage capacitor that includes the first electrode and the second electrode varies as taught by SON for a purpose of improving the performance of the compensating the mobility of the thin-film transistor substrate.
8.    Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yoon and Lin in view of Kim et al., hereafter “Kim” (U.S. Publication No. 2011/0124173 A1).
      Regarding claim 9, Yoon and Lin discloses the features of the claimed invention as discussed above including further comprising: a thin-film transistor (Figs. 1A-2) that includes the semiconductor layer (120) and the first electrode (130g) as a gate electrode; and a storage capacitor (Cst) that includes the first electrode (C1) and the second electrode (C2), wherein the thin-film transistor and the storage capacitor (Cst) overlap (e.g. Fig. 4), but does not disclose the gate electrode has an isolated shape.
     Kim, however, discloses the gate electrode (70) has an isolated shape (e.g. Fig. 19 and para [0118]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Yoon and Lin to provide the gate electrode has an isolated shape as taught by Kim for a purpose of improving the performance the capacitance of the dielectric film.
9.    Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yoon and Lin in view of Lee et al., hereafter “Lee” (U.S. Publication No. 2016/0322450 A1).
      Regarding claim 10, Yoon and Lin disclose the features of the claimed invention as discussed above, but does not disclose wherein the semiconductor layer includes a silicon semiconductor material or an oxide semiconductor material.
     Lee, however, discloses wherein the semiconductor layer (130) includes a silicon semiconductor material or an oxide semiconductor material (e.g. Fig. 3 and para [0091]).
     It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to use the semiconductor layer teaching of Lee Lin with Yoon and Lin because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, i.e. to improve reliability and electrical characteristics of the thin-film transistor substrate. MPEP 2144.06.
                                                      Allowable Subject Matter
10.    The following is a statement of reason for the indication of allowable subject matter:
         Claims 19-20 would be allowed.
         Claims 19-20 are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach or suggest the claimed invention having plurality of thin-film layers disposed on the gate electrode; and a second electrode disposed on the plurality of thin-film layers wherein the second electrode at least partly overlaps the gate electrode, wherein at least one of the plurality of thin-film layers comprises amorphous silicon, and the other thin-film layers comprise silicon oxide or silicon nitride as cited in the independent claim 19.
       Claim 20 is depend on the independent claim 19.
      Claims 2-4, 6, 8, 12-13, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose wherein the plurality of thin- film layers include a first thin-film layer, a second thin-film layer, and a third thin-film layer that are sequentially stacked, and the second thin-film layer includes amorphous silicon as cited in claim 2 and wherein, excluding a thin-film layer that includes amorphous silicon, the other thin-film layers include silicon oxide or silicon nitride as cited in claim 6 and wherein, when a voltage is charged to the first electrode, the capacitance of the storage capacitor decreases as cited in claim 8 and wherein, when the display element emits light, capacitance of the storage capacitor is increased, and when a voltage is charged to the first electrode, the capacitance of the storage capacitor decreases as cited in claim 12 and wherein a first capacitance of the storage capacitor when a voltage charged to the thin-film transistor is less than a second capacitance of the storage capacitor when the display element emits light as cited in claim 13 and wherein, excluding a thin-film layer that includes amorphous silicon, the other thin-film layers include silicon oxide or silicon nitride as cited in claim 17.        
      Claims 3-4 and 16 are directly or indirectly depend on claims 3 and 15, then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.                                                                 
                                                              Conclusion
11.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892